DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in response to Applicant’s filing on January 21, 2019. Claims 1-20 are pending and examined below. 

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application CN 201711279453.2, filed on December 6, 2017.  

Claim Objections
Claims 6 and 13 are objected to because of the following informalities:  
“vehicle wheel longitudinal acceleration signal (3)” in claim 6, Line 5 is inconsistent with “a vehicle wheel longitudinal acceleration sensor (3)” in claim 6, Lines 2-3. It seems as though “signal (3)” should read as “sensor (3).”
“vehicle body longitudinal acceleration signal (3)” in claim 6, Line 8 is inconsistent with “a vehicle body longitudinal acceleration sensor (3)” in claim 6, Line 3. It seems as though “signal (3)” should read as “sensor (3).”
“vehicle wheel longitudinal acceleration signal (3)” in claim 13, Line 9 is inconsistent with “a vehicle wheel longitudinal acceleration sensor
“vehicle body longitudinal acceleration signal (3)” in claim 13, Line 12 is inconsistent with “a vehicle body longitudinal acceleration sensor (3)” in claim 13, Lines 8. It seems as though “signal (3)” should read as “sensor (3).”
Appropriate correction is required.

Claims 7, 8, 9, 11, 14, 17, and 19 are objected to because of the following informalities: the claims lack appropriate conjunctions before the last limitation. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 11-12, 17-18, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 11, the recitation “Vb and Vw are obtained by performing a differentiation processing according to the vehicle body longitudinal acceleration and the vehicle wheel longitudinal acceleration” in lines 6-8 is vague and indefinite because differentiation processing of an acceleration value does not yield a velocity. Examiner notes that in order to obtain the vehicle body longitudinal velocity and the vehicle wheel longitudinal velocity from their respective acceleration values, integration processing must occur. Additionally, examiner notes that claim 12 depends from claim 11.
As to claim 17, the recitation “Vb and Vw are obtained by performing a differentiation processing according to the vehicle body longitudinal acceleration and the vehicle wheel longitudinal acceleration” in lines 11-13 is vague and indefinite because differentiation processing of an acceleration value does not yield a velocity. Examiner notes that in order to obtain the vehicle body longitudinal velocity and the vehicle wheel longitudinal velocity from their respective acceleration values, integration processing must occur. Additionally, examiner notes that claim 18 depends from claim 17.
As to claim 20, the recitation “Vb and Vw are obtained by performing a differentiation processing according to the vehicle body longitudinal acceleration and the vehicle wheel longitudinal acceleration” in lines 5-6 is vague and indefinite because differentiation processing of an acceleration value does not yield a velocity. Examiner notes that in order to obtain the vehicle body longitudinal velocity and the vehicle wheel longitudinal velocity from their respective acceleration values, integration processing must occur.
Appropriate correction is required.

	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al., DE 4119494 C2, in view of Hirao et al., DE 102014218760 A1, and in view of Busse et al., DE 19923484 A1, hereinafter referred to as Tanaka, Hirao, and Busse respectively.
As to claim 1, Tanaka discloses a method for controlling an active suspension, comprising (a suspension control system – See at least Pg. 2, ¶1; an active suspension – See at least Pg. 2, ¶12):
controlling an ultrasonic sensor (1) to excite an ultrasonic wave according to a set angle, and receiving an echo signal transmitted by the ultrasonic sensor (1) (ultrasonic sensor which is mounted on the front of the vehicle in such a way that it points forward and obliquely downward – See at least Pg. 4, ¶1);
receiving a vehicle wheel acceleration signal transmitted by a vehicle wheel acceleration sensor (3) (a sensor (on each of the wheels) for detecting vertical acceleration – See at least Pg. 3, ¶13);
calculating a reference current I of a shock absorber (6) according to the echo signal transmitted by the ultrasonic sensor (1), calculating a target current I’ of the shock absorber (6) according to the vehicle wheel acceleration signal, and regulating an input current of the shock absorber (6) according to the reference current I and the target current I' (controller emits a control signal, i.e. a reference current, in order to open the selector valve only when the output signal, i.e. echo signal, of the look-ahead sensor falls within a predetermined range – See at least Pg. 4, ¶4; the controller opens the selector valve and thereby lowers the damping coefficient of the suspension unit, i.e. shock absorber, to a specific value – See at least Pg. 4, ¶3; the hydraulic pressure which is supplied to the hydraulic actuator 14 is subject to PID control, i.e. PID control necessarily includes using a target value to correct a control signal  – See at least Pg. 4, ¶2; the necessary electric current is supplied to the control valve in accordance with the output signal of the acceleration sensor i.e. regulating the input current – See at least Pg. 4, ¶2).
 vehicle body longitudinal acceleration (the controller provides the damping force of each shock absorber by resorting to, a longitudinal acceleration – See at least Pg. 4, ¶5; the longitudinal acceleration sensor is for example attached to the body – See at least Pg. 5, ¶2).
Tanaka discloses a system for controlling the suspension of an automotive vehicle based on both acceleration signals detected in the wheels and a signal from an ultrasonic look-ahead sensor. The control system anticipates road surface hazards ahead of the vehicle, calculates the time necessary to reach such hazards, and adjusts the damping effect of the suspension using PID control so as to improve the ride feeling. Hirao discloses a suspension system that calculates the control force needed to stabilize a vehicle body based on longitudinal acceleration signals from various sensors dispersed throughout the vehicle, including sensors for detecting longitudinal accelerations of the vehicle body.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Tanaka to include the features of receiving longitudinal acceleration, and vehicle body longitudinal acceleration, as taught by Hirao, to improve the maneuverability and the stability of the vehicle (See at least Pg. 19, ¶1 of Hirao).

The combination of Tanaka and Hirao fails to explicitly disclose wherein the set angle changes continuously. However, Busse teaches wherein the set angle changes continuously (a planar phased array, i.e. a phased array necessarily includes electronically steering sensor patterns, i.e. continuously changing the set angle via phase shifts – See at least Pg. 4, ¶7).
Tanaka discloses a system for controlling the suspension of an automotive vehicle based on both acceleration signals detected in the wheels and a signal from an ultrasonic look-ahead sensor. The control system anticipates road surface hazards ahead of the vehicle, calculates the time necessary to 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Tanaka and Hirao to include the feature of wherein the set angle changes continuously, as taught by Busse, to improve sensor operation and detection

As to claim 2, Tanaka discloses calculating, according to the echo signal, a depth of a depression or a height of a slope in front of a vehicle wheel in a driving direction of a vehicle, and then calculating the reference current I according to the depth of the depression or the height of the slope in front of the vehicle wheel and time t needed by the vehicle wheel to reach the depression or the slope in front of the vehicle wheel (a look-ahead sensor for detecting an elevation or the like on a road surface in front of the vehicle, which sensor outputs a signal corresponding to the size of the elevation or the like – See at least Pg. 3, ¶13; controller emits a control signal, i.e. a reference current, in order to open the selector valve only when the output signal of the look-ahead sensor falls within a predetermined range – See at least Pg. 4, ¶4; a time delay between the detection of an elevation or the like and the time when the wheels actually drive over the elevation – See at least Pg. 4, ¶8);
calculating the target current I' of the shock absorber (6) according to the vehicle wheel acceleration signal, and regulating the input current of the shock absorber (6) according to the reference  and the target current I' comprises (the hydraulic pressure which is supplied to the hydraulic actuator 14 is subject to PID control, i.e. PID control necessarily includes calculating a target value to correct a control signal  – See at least Pg. 4, ¶2; the necessary electric current is supplied to the control valve 17 in accordance with the output signal of the acceleration sensor 31, i.e. regulate the input current of the shock absorber – See at least Pg. 4, ¶2; a sensor (on each of the wheels) for detecting vertical acceleration –See at least Pg. 3, ¶13; controller emits a control signal, i.e. a reference current, in order to open the selector valve – See at least Pg. 4, ¶4; the controller opens the selector valve and thereby lowers the damping coefficient of the suspension unit, i.e. shock absorber – See at least Pg. 4, ¶3): 
obtaining a vehicle wheel acceleration according to the vehicle wheel acceleration signal, calculating the target current I’ according to the vehicle wheel acceleration, and using a PI control algorithm to regulate the input current of the shock absorber (6) according to the target current I' and the reference current I, so as to regulate damping of the shock absorber (6) (a sensor (on each of the wheels) for detecting vertical acceleration –See at least Pg. 3, ¶13; controller emits a control signal, i.e. a reference current, in order to open the selector valve – See at least Pg. 4, ¶4; the hydraulic pressure which is supplied to the hydraulic actuator 14 is subject to PID control, i.e. PID control necessarily includes calculating a target value to correct a control signal  – See at least Pg. 4, ¶2; PID control i.e. PID control necessarily includes using a PI control algorithm – See at least Pg. 4, ¶2; the controller opens the selector valve and thereby lowers the damping coefficient of the suspension unit, i.e. regulate damping of the shock absorber – See at least Pg. 4, ¶3; the necessary electric current is supplied to the control valve 17 in accordance with the output signal of the acceleration sensor 31 i.e. regulate the input current of the shock absorber – See at least Pg. 4, ¶2).
Tanaka fails to explicitly disclose receiving longitudinal acceleration, and vehicle body longitudinal acceleration. However, Hirao teaches receiving longitudinal acceleration, and vehicle body (the controller provides the damping force of each shock absorber by resorting to, a longitudinal acceleration – See at least Pg. 4, ¶5; the longitudinal acceleration sensor is for example attached to the body – See at least Pg. 5, ¶2).
Tanaka discloses a system for controlling the suspension of an automotive vehicle based on both acceleration signals detected in the wheels and a signal from an ultrasonic look-ahead sensor. The control system anticipates road surface hazards ahead of the vehicle, calculates the time necessary to reach such hazards, and adjusts the damping effect of the suspension using PID control so as to improve the ride feeling. Hirao discloses a suspension system that calculates the control force needed to stabilize a vehicle body based on longitudinal acceleration signals from various sensors dispersed throughout the vehicle, including sensors for detecting longitudinal accelerations of the vehicle body. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Tanaka to include the feature of receiving longitudinal acceleration, and vehicle body longitudinal acceleration, as taught by Hirao, to improve the maneuverability and the stability of the vehicle (See at least Pg. 19, ¶1 of Hirao).

As to claim 4, Tanaka discloses wherein the reference current I is calculated according to the following formula: I=h*|H|/t (the controller emits a control signal, i.e. reference current I, when the output signal of the look-ahead sensor falls within a predetermined range – See at least Pg. 4, ¶4; a height sensor for detecting height of the chassis. i.e. h – See at least Pg. 3, ¶13; detecting an elevation or the like on a road surface in front of the vehicle, i.e. H –  See at least Pg. 3, ¶13; a time delay between the detection of an elevation or the like and the time when the wheels actually drive over the elevation, i.e. t – See at least Pg. 4, ¶8);
and h is a height of the vehicle body (a height sensor for detecting height of the chassis – See at least Pg. 3, ¶13). 
.

Claims 3, 5, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Tanaka et al., DE 4119494 C2, Hirao et al., DE 102014218760 A1, and Busse et al., DE 19923484 A1, as applied to claims 2 and 4 above, and further in view of Xiao, CN 105818634 A, hereinafter referred to as Tanaka, Busse, Hirao, and Xiao respectively.
As to claim 3, Tanaka discloses calculating a current error according to the target current I’ and a control current output to the shock absorber (6), using the PI control algorithm according to the current error and the reference current I (the necessary electric current is supplied to the control valve in accordance with the output signal of the acceleration sensor 31, etc., and the hydraulic pressure which is supplied to the hydraulic actuator 14 is subject to PID control, i.e. PID control necessarily includes a PI algorithm and calculating control error based on a target value, i.e. target current, and feedback of a control value, i.e. control current – See at least Pg. 4, ¶2; controller emits a control signal, i.e. a reference current, in order to open the selector valve – See at least Pg. 4, ¶4; the controller opens the selector valve and thereby lowers the damping coefficient of the suspension unit, i.e. shock absorber – See at least Pg. 4, ¶3).
Tanaka fails to explicitly disclose obtaining a duty ratio, outputting a corresponding pulse signal to an H-bridge module (5) according to the duty ratio to control the H-bridge module (5) to generate a corresponding control current, and transporting the control current to the shock absorber (6).
(by the algorithm in the MCU, continuously adjusting full duty of H bridge drive chip outputs PWM i.e. H bridge outputs calculated duty ratio  – See at least Pg. 5, ¶3; H-bridge driving chip for outputting driving pulse width modulation waveform of four shock absorbers, control damping force – See at least Pg. 2, ¶14).
Tanaka discloses a system for controlling the suspension of an automotive vehicle based on both acceleration signals detected in the wheels and a signal from an ultrasonic look-ahead sensor. The control system anticipates road surface hazards ahead of the vehicle, calculates the time necessary to reach such hazards, and adjusts the damping effect of the suspension using PID control so as to improve the ride feeling. Hirao discloses a suspension system that calculates the control force needed to stabilize a vehicle body based on acceleration signals from various sensors dispersed throughout the vehicle, including sensors for detecting longitudinal accelerations on the vehicle body. Busse discloses suspension control system for a motor vehicle that uses a phased array antenna to determine the dimension of obstacles, bumps, and the like in the vehicle’s path of travel. The suspension system adjusts damping effects based on control signals and the relative speed and time it takes to reach an obstacle or bump. Xiao discloses a damping control device related to the automobile field that uses PWM signals outputting to an H-bridge that controls an electromagnetic valve for controlling the damping force of a shock absorber. The device uses an algorithm to control the duty ratio of the PWM signal from the MCU and can adjust the duty ratio as necessary according acquired voltage readings from a current collecting resistor.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Tanaka, Hirao, and Busse to include the features of 
As to claim 5, Tanaka discloses Kp*(ΔI- ΔI’)+Ki*ΔI+I (subject to PID control, i.e. PID control necessarily includes calculation of proportional and differential error, i.e. Kp*(ΔI- ΔI’) and Ki*ΔI, respectively – See at least Pg. 4, ¶2; controller emits a control signal, i.e. I, in order to open the selector valve – See at least Pg. 4, ¶4);
where Kp is a proportionality coefficient, Ki is a differential coefficient, ΔI is the current error of a latter moment in adjacent two moments, ΔI‘ is the current error of a previous moment in adjacent two moments (subject to PID control, i.e. PID control necessarily includes use of proportional gain, i.e. proportionality coefficient Kp, and differential gain, i.e. differential coefficient Ki – See at least Pg. 4, ¶2; subject to PID control, i.e. PID control necessarily includes calculating control error, i.e. current error, at discrete points in time – See at least Pg. 4, ¶2). 
	Tanaka fails to explicitly disclose wherein the duty ratio is calculated according to the following formula: PWM = . . . + PWM’; PWM is the duty ratio of the latter moment in adjacent two moments, PWM’ is the duty ratio of the previous moment in adjacent two moments, and 1<Kp<50, 0<Ki<0.5, and the duty ratio of an initial moment is 0. 
However, Xiao teaches wherein the MCU is configured to calculate the duty ratio according to the following formula: PWM =  . . . + PWM’ (by the algorithm in the MCU, continuously adjusting full duty of H bridge drive chip outputs PWM i.e. adjusting the PWM output is interpreted as calculating a latter PWM output based on a previous PWM output i.e. PWM’ – See at least Pg. 5, ¶3); PWM is the (by the algorithm in the MCU, continuously adjusting full duty of H bridge drive chip outputs PWM i.e. adjusting the PWM output is interpreted as calculating a latter PWM output based on a previous PWM output i.e. PWM’ – See at least Pg. 5, ¶3; See explanation below).
Tanaka discloses a system for controlling the suspension of an automotive vehicle based on both acceleration signals detected in the wheels and a signal from an ultrasonic look-ahead sensor. The control system anticipates road surface hazards ahead of the vehicle, calculates the time necessary to reach such hazards, and adjusts the damping effect of the suspension using PID control so as to improve the ride feeling. Hirao discloses a suspension system that calculates the control force needed to stabilize a vehicle body based on acceleration signals from various sensors dispersed throughout the vehicle, including sensors for detecting longitudinal accelerations on the vehicle body. Busse discloses suspension control system for a motor vehicle that uses a phased array antenna to determine the dimension of obstacles, bumps, and the like in the vehicle’s path of travel. The suspension system adjusts damping effects based on control signals and the relative speed and time it takes to reach an obstacle or bump. Xiao discloses a damping control device related to the automobile field that uses PWM signals outputting to an H-bridge that controls an electromagnetic valve for controlling the damping force of a shock absorber. The device uses an algorithm to control the duty ratio of the PWM signal from the MCU and can adjust the duty ratio as necessary according acquired voltage readings from a current collecting resistor.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Tanaka, Hirao, and Busse to include the features of wherein the duty ratio is calculated according to the following formula: PWM=Kp*(ΔI- ΔI’)+Ki*ΔI+I+PWM’; PWM is the duty ratio of the latter moment in adjacent two moments, PWM’ is the 

As to claim 19, the combination of Tanaka, Hirao, and Busse fails to explicitly disclose acquiring voltage signals of two ends of a resistor which is connected between an PN101653GZQCoutput end of the H-bridge module (5) and the shock absorber (6) in series;
	calculating the control current according to the voltage signals and a resistance value of the resistor.
	However, Xiao teaches acquiring voltage signals of two ends of a resistor which is connected between an PN101653GZQCoutput end of the H-bridge module (5) and the shock absorber (6) in series (microprocessor 8 is further used for according to detected output voltage of the operational amplifier 3 and voltage difference between the two ends of the current collecting resistor 2 – See at least Pg. 6, ¶6; PWM wave from full bridge 1 outputs to electromagnetic valve of front left shock absorber, through the current collecting resistor 2 – See at least Pg. 6, ¶5; Items 1-3, 8, and Vout – Fig. 2);
	calculating the control current according to the voltage signals and a resistance value of the resistor (microprocessor 8 is further used for calculating current flowing through the current collecting resistor 2, i.e. control current of shock absorber, according to detected output voltage of the operational amplifier 3 and voltage difference between the two ends of the current collecting resistor 2, i.e. according to the voltage and a resistance value of the resistor (Ohm’s law) – See at least Pg. 6, ¶6; Items 2, 8, and Vout1 – Fig. 2).
Tanaka discloses a system for controlling the suspension of an automotive vehicle based on both acceleration signals detected in the wheels and a signal from an ultrasonic look-ahead sensor. The control system anticipates road surface hazards ahead of the vehicle, calculates the time necessary to reach such hazards, and adjusts the damping effect of the suspension using PID control so as to improve the ride feeling. Hirao discloses a suspension system that calculates the control force needed to stabilize a vehicle body based on acceleration signals from various sensors dispersed throughout the vehicle, including sensors for detecting longitudinal accelerations on the vehicle body. Busse discloses suspension control system for a motor vehicle that uses a phased array antenna to determine the dimension of obstacles, bumps, and the like in the vehicle’s path of travel. The suspension system adjusts damping effects based on control signals and the relative speed and time it takes to reach an obstacle or bump. Xiao discloses a damping control device related to the automobile field that uses PWM signals outputting to an H-bridge that controls an electromagnetic valve for controlling the damping force of a shock absorber. The device uses an algorithm to control the duty ratio of the PWM signal from the MCU and can adjust the duty ratio as necessary according acquired voltage readings from a current collecting resistor.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Tanaka, Hirao, and Busse to include the features of acquiring voltage signals of two ends of a resistor which is connected between an PN101653GZQCoutput end of the H-bridge module (5) and the shock absorber (6) in series; calculating the control current according to the voltage signals and a resistance value of the resistor, as taught by Xiao, because a control system with .

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Tanaka et al., DE 4119494 C2, Hirao et al., DE 102014218760 A1, and Busse et al., DE 19923484 A1, as applied to claim 1, and further in view of Kubota et al., JP 5503511 B2, hereinafter referred to as Tanaka, Hirao, Busse, and Kubota, respectively.
As to claim 20, Tanaka discloses wherein the target current I’ is calculated (the hydraulic pressure which is supplied to the hydraulic actuator 14 is subject to PID control, i.e. PID control necessarily includes using a target value to correct a control signal – See at least Pg. 4, ¶2); 
according to the vehicle wheel acceleration (a sensor (on each of the wheels) for detecting vertical acceleration – See at least Pg. 3, ¶13).
Tanaka fails to explicitly disclose receiving longitudinal acceleration, and the vehicle body longitudinal acceleration. 
However, Hirao teaches receiving longitudinal acceleration, and the vehicle body longitudinal acceleration (the controller provides the damping force of each shock absorber by resorting to, a longitudinal acceleration – See at least Pg. 4, ¶5; the longitudinal acceleration sensor is for example attached to the body – See at least Pg. 5, ¶2).
Tanaka discloses a system for controlling the suspension of an automotive vehicle based on both acceleration signals detected in the wheels and a signal from an ultrasonic look-ahead sensor. The control system anticipates road surface hazards ahead of the vehicle, calculates the time necessary to reach such hazards, and adjusts the damping effect of the suspension using PID control so as to improve the ride feeling. Hirao discloses a suspension system that calculates the control force needed to stabilize 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Tanaka to include the features of receiving longitudinal acceleration, and vehicle body longitudinal acceleration, as taught by Hirao, to improve the maneuverability and the stability of the vehicle (See at least Pg. 19, ¶1 of Hirao).

The combination of Tanaka and Hirao fails to explicitly disclose the following formula: I’=K2*Vb/(Vb-Vw); 
where K2 is a scalar coefficient, and 0<K2<30; Vb is a velocity of the vehicle body; Vw is a velocity of the vehicle wheel; the Vb and Vw are obtained by performing differentiation processing. 
However, Kubota teaches the following formula: I’= K2*Vb /(Vb-Vw) (target damping force calculation unit 41 obtains the vertical velocity of the vehicle body, i.e. Vb, multiplying this vertical velocity by the Skyhook damping coefficient, i.e. K2– See at least Pg. 4, ¶6; the difference between the speed of the vehicle body and the speed of the wheel i.e. Vb-Vw – See at least Pg. 5, ¶1); 
where K2 is a scalar coefficient, and 0<K2<30; Vb is a velocity of the vehicle body; Vw is a velocity of the vehicle wheel; Vb and Vw are obtained by performing differentiation processing (skyhook damping coefficient i.e. a scalar coefficient – See at least Pg. 4, ¶6; speed of the vehicle body – See at least Pg. 5, ¶1; speed of the wheel – See at least Pg. 5, ¶1; the target damping force calculation unit obtains the velocity of the vehicle body by integrating the acceleration detected by the acceleration sensor – See at least Pg. 4, ¶6).
Tanaka discloses a system for controlling the suspension of an automotive vehicle based on both acceleration signals detected in the wheels and a signal from an ultrasonic look-ahead sensor. The control system anticipates road surface hazards ahead of the vehicle, calculates the time necessary to 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Tanaka, Hirao, and Busse to include the features of the following formula: I’=K2*Vb/(Vb-Vw); where K2 is a scalar coefficient, and 0<K2<30; Vb is a velocity of the vehicle body; Vw is a velocity of the vehicle wheel; Vb and Vw are obtained by performing differentiation processing, as taught by Kubota, in order to alleviate a sudden change in the damping force generated by the shock absorbers and improve the riding comfort in the vehicle (See at least Pg. 2, ¶8 of Kubota). Additionally, examiner notes that assigning a range of values to an arbitrary coefficient is considered routine and conventional in the art because control systems often need to be tuned via an arbitrary coefficient to be useful in their application.

Claims 6, 10, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al., DE 4119494 C2, in view of Hirao et al., DE 102014218760 A1, hereinafter referred to as Tanaka and Hirao, respectively.
As to claim 6, Tanaka discloses a device for controlling an active suspension, comprising: a Micro Control Unit (MCU) (2), and ultrasonic sensor (1), a vehicle wheel acceleration sensor (3) (a suspension control system – See at least Pg. 2, ¶1; an active suspension – See at least Pg. 2, ¶12; controller i.e. interpreted as MCU – See at least Pg. 3, ¶13; ultrasonic sensor – See at least Pg. 4, ¶1; a sensor (on each of the wheels) for detecting vertical acceleration – See at least Pg. 3, ¶13); 
wherein the vehicle wheel acceleration sensor (3) is configured to acquire a vehicle wheel acceleration signal, and transmit the vehicle wheel acceleration signal to the MCU (2) (a sensor (on each of the wheels) for detecting vertical acceleration – See at least Pg. 3, ¶13; various sensors, i.e. acceleration sensors, connected to the input of the controller – See at least Pg. 3, ¶13); 
the ultrasonic sensor (1) is set on a vehicle head in front of vehicle wheels, and is configured to excite an ultrasonic wave according to a set angle, and transmit a received echo signal to the MCU (2) (ultrasonic sensor which is mounted on the front of the vehicle in such a way that it points forward and obliquely downward – See at least Pg. 4, ¶1; controller constantly monitors output signal of the look-ahead sensor – See at least Pg.4, ¶4); 
the MCU (2) is electrically connected with a shock absorber (6) which is set between a vehicle wheel and a vehicle body, and is configured to calculate a reference current I of the shock absorber (6) according to the echo signal, calculate a target current I' of the shock absorber according to the vehicle wheel acceleration signal, and regulate an input current of the shock absorber (6) according to the reference current I and the target current I’ (control valve and selector valve are electrically connected to the output of a controller, i.e. valves of shock absorber electrically connected to MCU – See at least Pg. 3, ¶13; the controller opens the selector valve and thereby lowers the damping coefficient of the suspension unit, i.e. shock absorber – See at least Pg. 4, ¶3; suspension unit 12, arranged between a vehicle chassis and a wheel – See at least Pg. 3, ¶8; controller emits a control signal, i.e. a reference current, in order to open the selector valve only when the output signal, i.e. echo signal, of the look-ahead sensor falls within a predetermined range – See at least Pg. 4, ¶4; a sensor (on each of the wheels) for detecting vertical acceleration –See at least Pg. 3, ¶13; the necessary electric current is supplied to the control valve 17 in accordance with the output signal of the acceleration sensor 31, i.e. regulate input current of the shock absorber – See at least Pg. 4, ¶2; the hydraulic pressure which is supplied to the hydraulic actuator 14 is subject to PID control, i.e. PID control necessarily includes using a target value to correct a control signal  – See at least Pg. 4, ¶2).
Tanaka fails to explicitly disclose receiving longitudinal acceleration, and vehicle body longitudinal acceleration. 
However, Hirao teaches receiving longitudinal acceleration, and vehicle body longitudinal acceleration (the controller provides the damping force of each shock absorber by resorting to, a longitudinal acceleration – See at least Pg. 4, ¶5; the longitudinal acceleration sensor is for example attached to the body – See at least Pg. 5, ¶2).
Tanaka discloses a system for controlling the suspension of an automotive vehicle based on both acceleration signals detected in the wheels and a signal from an ultrasonic look-ahead sensor. The control system anticipates road surface hazards ahead of the vehicle, calculates the time necessary to reach such hazards, and adjusts the damping effect of the suspension using PID control so as to improve the ride feeling. Hirao discloses a suspension system that calculates the control force needed to stabilize a vehicle body based on longitudinal acceleration signals from various sensors dispersed throughout the vehicle, including sensors for detecting longitudinal accelerations of the vehicle body.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Tanaka to include the features of receiving longitudinal acceleration, and vehicle body longitudinal acceleration, as taught by Hirao, to improve the maneuverability and the stability of the vehicle (See at least Pg. 19, ¶1 of Hirao).

As to claim 10, Tanaka discloses wherein the MCU (2) is configured to calculate the reference current I according to the following formula: I = h*|H| /t (the controller emits a control signal, i.e. I, when the output signal of the look-ahead sensor falls within a predetermined range – See at least Pg. 4, ¶4; a height sensor for detecting height of the chassis, i.e. h – See at least Pg. 3, ¶13; detecting an elevation or the like on a road surface in front of the vehicle, i.e. H –  See at least Pg. 3, ¶13; a time delay between the detection of an elevation or the like and the time when the wheels actually drive over the elevation, i.e. t – See at least Pg. 4, ¶8);
and h is a height of the vehicle body (a height sensor for detecting height of the chassis – See at least Pg. 3, ¶13). 
Tanaka fails to explicitly disclose K1; 
where K1 is a set coefficient, and 0<K1*h/t<20. 
However, examiner notes that addition of an arbitrary coefficient and assigning a range of values to said coefficient is considered routine and conventional in the art (See explanation below).
Tanaka discloses a system for controlling the suspension of an automotive vehicle based on both acceleration signals detected in the wheels and a signal from an ultrasonic look-ahead sensor. The control system anticipates road surface hazards ahead of the vehicle, calculates the time necessary to reach such hazards, and adjusts the damping effect of the suspension using PID control so as to improve the ride feeling. Hirao discloses a suspension system that calculates the control force needed to stabilize a vehicle body based on longitudinal acceleration signals from various sensors dispersed throughout the vehicle, including sensors for detecting longitudinal accelerations of the vehicle body.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Tanaka to include the features of K1; where K1 is a set coefficient, and 0<K1*h/t<20 because addition of an arbitrary coefficient and assigning a range of values 

As to claim 13, Tanaka discloses a system for controlling an active suspension, comprising: 
a device for controlling an active suspension system and a plurality of shock absorbers (6) electrically connected with the device for controlling the active suspension (a suspension control system – See at least Pg. 2, ¶1; an active suspension – See at least Pg. 2, ¶12; such a suspension unit 12 is provided for each wheel i.e. a plurality of shock absorbers – See at least Pg. 3, ¶8; control valve and selector valve are electrically connected to the output of a controller – See at least Pg. 3, ¶13; the controller opens the selector valve and thereby lowers the damping coefficient of the suspension unit to a specific value – See at least Pg. 4, ¶3);
each of the plurality of shock absorbers (6) is set between a vehicle body and a respective vehicle wheel (a suspension spring 13 and a single-acting hydraulic actuator 14 , both of which are arranged between a vehicle chassis 7 and a wheel – See at least Pg. 3, ¶8);
the device for controlling the active suspension comprises: a Micro Control Unit (MCU) (2), an ultrasonic sensor (1), a vehicle wheel acceleration sensor (3) (controller i.e. interpreted as MCU – See at least Pg. 3, ¶13; ultrasonic sensor – See at least Pg. 4, ¶1; a sensor (on each of the wheels) for detecting vertical acceleration – See at least Pg. 3, ¶13);
wherein the vehicle wheel acceleration signal (3) is configured to acquire a vehicle wheel acceleration signal, and transmit the vehicle wheel acceleration signal to the MCU (2) (a sensor (on each of the wheels) for detecting vertical acceleration –See at least Pg. 3, ¶13);
the ultrasonic sensor (1) is set on a vehicle head in front of vehicle wheels, and is configured to excite an ultrasonic wave according to a set angle, and transmit a received echo signal to the MCU (2) (ultrasonic sensor which is mounted on the front of the vehicle in such a way that it points forward and obliquely downward, i.e. ahead of wheels according to a set angle – See at least Pg. 4, ¶1; controller constantly monitors output signal of the look-ahead sensor, i.e. transmit to MCU – See at least Pg.4, ¶4);
the MCU (2) is electrically connected with each of the plurality of shock absorbers (6) which is set between the vehicle body and the respective vehicle wheel, and is configured to calculate a reference current I of a respective shock absorber (6) according to the echo signal, calculate a target current I' of the respective shock absorber (6) according to the vehicle wheel acceleration signal, and regulate an input current of the respective shock absorber (6) according to the reference current I and the target current I’ (control valve and selector valve are electrically connected to the output of a controller, i.e. MCU electrically connected to shock absorbers – See at least Pg. 3, ¶13; arranged between a vehicle chassis 7 and a wheel – See at least Pg. 3, ¶8; controller emits a control signal, i.e. a reference current, in order to open the selector valve only when the output signal, i.e. echo signal, of the look-ahead sensor falls within a predetermined range – See at least Pg. 4, ¶4; the controller opens the selector valve and thereby lowers the damping coefficient of the suspension unit, i.e. shock absorber, to a specific value – See at least Pg. 4, ¶3; the necessary electric current is supplied to the control valve 17 in accordance with the output signal of the acceleration sensor 31 i.e. regulate input current of shock absorber – See at least Pg. 4, ¶2; a sensor (on each of the wheels) for detecting vertical acceleration –See at least Pg. 3, ¶13; the hydraulic pressure which is supplied to the hydraulic actuator 14 is subject to PID control, i.e. PID control necessarily includes using a target value to correct a control signal  – See at least Pg. 4, ¶2).
Tanaka fails to explicitly disclose receiving longitudinal acceleration, and vehicle body longitudinal acceleration. 
However, Hirao teaches receiving longitudinal acceleration, and vehicle body longitudinal acceleration (the controller provides the damping force of each shock absorber by resorting to, a longitudinal acceleration – See at least Pg. 4, ¶5; the longitudinal acceleration sensor is for example attached to the body – See at least Pg. 5, ¶2).
Tanaka discloses a system for controlling the suspension of an automotive vehicle based on both acceleration signals detected in the wheels and a signal from an ultrasonic look-ahead sensor. The control system anticipates road surface hazards ahead of the vehicle, calculates the time necessary to reach such hazards, and adjusts the damping effect of the suspension using PID control so as to improve the ride feeling. Hirao discloses a suspension system that calculates the control force needed to stabilize a vehicle body based on longitudinal acceleration signals from various sensors dispersed throughout the vehicle, including sensors for detecting longitudinal accelerations of the vehicle body.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Tanaka to include the feature of receiving longitudinal acceleration, and vehicle body longitudinal acceleration, as taught by Hirao, to improve the maneuverability and the stability of the vehicle (See at least Pg. 19, ¶1 of Hirao).

Claims 7 and 14  are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Tanaka et al., DE 4119494 C2, and Hirao et al., DE 102014218760 A1, as applied to claims 6 and 13 above, and further in view of Busse et al., DE 19923484 A1, hereinafter referred to as Tanaka, Hirao, and Busse, respectively.
As to claim 7, Tanaka discloses wherein the MCU (2) is configured to calculate, according to the echo signal, a depth of a depression or a height of a slope in front of the vehicle wheel in a driving direction of a vehicle, and then calculate the reference current I according to the depth of the depression or the height of the slope in front of the vehicle wheel and time t needed by the vehicle wheel to reach the depression or the slope in front of the vehicle wheel (a look-ahead sensor for detecting an elevation or the like on a road surface in front of the vehicle, which sensor outputs a signal corresponding to the size of the elevation or the like – See at least Pg. 3, ¶13; controller emits a control signal, i.e. a reference current, in order to open the selector valve only when the output signal of the look-ahead sensor falls within a predetermined range – See at least Pg. 4, ¶4; a time delay between the detection of an elevation or the like and the time when the wheels actually drive over the elevation – See at least Pg. 4, ¶8); 
the MCU (2) is further configured to obtain a vehicle wheel acceleration according to the vehicle wheel acceleration signal, calculate the target current I' according to the vehicle wheel acceleration and use a PI control algorithm to regulate the input current of the shock absorber (6) according to the target current I’ and the reference current I, so as to regulate damping of the shock absorber (6) (a sensor (on each of the wheels) for detecting vertical acceleration – See at least Pg. 3, ¶13; the necessary electric current is supplied to the control valve in accordance with the output signal of the acceleration sensor i.e. regulate the input current of the shock absorber – See at least Pg. 4, ¶2; PID control i.e. PID control necessarily includes using a PI control algorithm – See at least Pg. 4, ¶2; the hydraulic pressure which is supplied to the hydraulic actuator 14 is subject to PID control, i.e. PID control necessarily includes using a target value to correct a control signal  – See at least Pg. 4, ¶2; controller emits a control signal, i.e. a reference current, in order to open the selector valve – See at least Pg. 4, ¶4; the controller opens the selector valve and thereby lowers the damping coefficient of the suspension unit, i.e. regulate damping of shock absorber – See at least Pg. 4, ¶3); 
the ultrasonic sensor (1) excites the ultrasonic wave (ultrasonic sensor – See at least Pg. 4, ¶1).
Tanaka fails to explicitly disclose receiving longitudinal acceleration, and vehicle body longitudinal acceleration;
However, Hirao teaches receiving longitudinal acceleration, and vehicle body longitudinal acceleration (the controller provides the damping force of each shock absorber by resorting to, a longitudinal acceleration – See at least Pg. 4, ¶5; the longitudinal acceleration sensor is for example attached to the body – See at least Pg. 5, ¶2);
Tanaka discloses a system for controlling the suspension of an automotive vehicle based on both acceleration signals detected in the wheels and a signal from an ultrasonic look-ahead sensor. The control system anticipates road surface hazards ahead of the vehicle, calculates the time necessary to reach such hazards, and adjusts the damping effect of the suspension using PID control so as to improve the ride feeling. Hirao discloses a suspension system that calculates the control force needed to stabilize a vehicle body based on acceleration signals from various sensors dispersed throughout the vehicle, including sensors for detecting longitudinal accelerations on the vehicle body. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Tanaka to include the features of receiving longitudinal acceleration, and vehicle body longitudinal acceleration, as taught by Hirao, to improve the maneuverability and the stability of the vehicle (See at least Pg. 19, ¶1 of Hirao).

The combination of Tanaka and Hirao fails to explicitly disclose the MCU (2) is further configured to output a control instruction to the sensor, so as to control the set angle, to change continuously;
sensor is a phased array sensor.
However, Busse teaches the MCU (2) is further configured to output a control instruction to the sensor, so as to control the set angle, to change continuously (a planar phased array, i.e. a phased array necessarily includes electronically steering sensor patterns, i.e. continuously changing the set angle via phase shifts – See at least Pg. 4, ¶7); 
sensor is a phased array sensor (a planar phased array – See at least Pg. 4, ¶7).
Tanaka discloses a system for controlling the suspension of an automotive vehicle based on both acceleration signals detected in the wheels and a signal from an ultrasonic look-ahead sensor. The 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Tanaka and Hirao to include the features of the MCU (2) is further configured to output a control instruction to the sensor, so as to control the set angle, to change continuously; sensor is a phased array sensor, as taught by Busse, because doing so can offer better driving comfort and improve driving safety (Busse – See at least Pg. 2, ¶1).
As to claim 14, Tanaka discloses wherein the MCU (2) is configured to calculate, according to the echo signal, a depth of a depression or a height of a slope in front of the vehicle wheels in a driving direction of a vehicle, and then calculate the reference current I according to the depth of the depression or the height of the slope in front of the vehicle wheels and time t needed by the respective vehicle wheel to reach the depression or the slope in front of the s PN101653GZQCvehicle wheels (a look-ahead sensor for detecting an elevation or the like on a road surface in front of the vehicle, which sensor outputs a signal corresponding to the size of the elevation or the like – See at least Pg. 3, ¶13; controller emits a control signal, i.e. a reference current, in order to open the selector valve only when the output signal of the look-ahead sensor falls within a predetermined range – See at least Pg. 4, ¶4; a time delay between the detection of an elevation or the like and the time when the wheels actually drive over the elevation – See at least Pg. 4, ¶8);
the MCU (2) is further configured to obtain a vehicle wheel acceleration according to the vehicle wheel acceleration signal, calculate the target current I’ according to the vehicle wheel longitudinal acceleration and the vehicle body longitudinal acceleration, and use a PI control algorithm to regulate the input current of the respective shock absorber (6) according to the target current I’ and the reference current I, so as to regulate damping of the respective shock absorber (6) (a sensor (on each of the wheels) for detecting vertical acceleration – See at least Pg. 3, ¶13; the hydraulic pressure which is supplied to the hydraulic actuator 14 is subject to PID control, i.e. PID control necessarily includes using a target value to correct a control signal  – See at least Pg. 4, ¶2; the necessary electric current is supplied to the control valve in accordance with the output signal of the acceleration sensor i.e. regulate the input current of shock absorber – See at least Pg. 4, ¶2; PID control i.e. PID control necessarily includes using a PI control algorithm – See at least Pg. 4, ¶2; controller emits a control signal, i.e. a reference current, in order to open the selector valve – See at least Pg. 4, ¶4; the controller opens the selector valve and thereby lowers the damping coefficient of the suspension unit, i.e. shock absorber – See at least Pg. 4, ¶3);
the ultrasonic sensor (1) excites the ultrasonic wave (ultrasonic sensor – See at least Pg. 4, ¶1);
Tanaka fails to explicitly disclose receiving longitudinal acceleration, and vehicle body longitudinal acceleration. However, Hirao teaches receiving longitudinal acceleration, and vehicle body longitudinal acceleration (the controller provides the damping force of each shock absorber by resorting to, a longitudinal acceleration – See at least Pg. 4, ¶5; the longitudinal acceleration sensor is for example attached to the body – See at least Pg. 5, ¶2).
Tanaka discloses a system for controlling the suspension of an automotive vehicle based on both acceleration signals detected in the wheels and a signal from an ultrasonic look-ahead sensor. The 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Tanaka to include the feature of receiving longitudinal acceleration, and vehicle body longitudinal acceleration, as taught by Hirao, to improve the maneuverability and the stability of the vehicle (See at least Pg. 19, ¶1 of Hirao).

The combination of Tanaka and Hirao fails to explicitly disclose the MCU (2) is further configured to output a control instruction to the sensor (1), so as to control the set angle to change continuously; 
the sensor is a phased array sensor. 
However, Busse teaches the MCU (2) is further configured to output a control instruction to the sensor (1), so as to control the set angle to change continuously (a planar phased array, i.e. a phased array necessarily includes electronically steering sensor patterns, i.e. continuously changing the set angle via phase shifts – See at least Pg. 4, ¶7); 
the sensor is a phased array sensor (a planar phased array – See at least Pg. 4, ¶7).
Tanaka discloses a system for controlling the suspension of an automotive vehicle based on both acceleration signals detected in the wheels and a signal from an ultrasonic look-ahead sensor. The control system anticipates road surface hazards ahead of the vehicle, calculates the time necessary to reach such hazards, and adjusts the damping effect of the suspension using PID control so as to improve the ride feeling. Hirao discloses a suspension system that calculates the control force needed to stabilize a vehicle body based on acceleration signals from various sensors dispersed throughout the vehicle, 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Tanaka and Hirao to include the features of the MCU (2) is further configured to output a control instruction to the sensor (1), so as to control the set angle to change continuously; the sensor is a phased array sensor, as taught by Busse, because doing so can offer better driving comfort and improve driving safety (Busse – See at least Pg. 2, ¶1).

Claims 8-9 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Tanaka et al., DE 4119494 C2, Hirao et al., DE 102014218760 A1, and Busse et al., DE 19923484 A1, as applied to claims 7 and 14 above, and further in view of Xiao et al., CN 105818634 A, hereinafter referred to as Tanaka, Hirao, Busse, and Xiao, respectively.
As to claim 8, Tanaka discloses the MCU (2) is configured to calculate a current error according to the target current I' and the control current, use the PI control algorithm according to the current error and the reference current I (the necessary electric current is supplied to the control valve in accordance with the output signal of the acceleration sensor 31, etc., and the hydraulic pressure which is supplied to the hydraulic actuator 14 is subject to PID control, i.e. PID control necessarily includes a PI algorithm and calculating control error based on a target value, i.e. target current, and feedback of a control value, i.e. control current – See at least Pg. 4, ¶2; controller emits a control signal, i.e. a reference current, in order to open the selector valve – See at least Pg. 4, ¶4; the controller opens the selector valve and thereby lowers the damping coefficient of the suspension unit, i.e. shock absorber – See at least Pg. 4, ¶3). 
Tanaka fails to explicitly disclose further comprising the H-bridge module (5) is configured to generate a corresponding control current according to a pulse signal from the MCU (2), and transport the control current to the shock absorber (6), so as to regulate damping of the shock absorber (6); 
obtain a duty ratio, and output a corresponding pulse signal to the H-bridge module (5) according to the duty ratio. 
However, Xiao teaches further comprising the H-bridge module (5) is configured to generate a corresponding control current according to a pulse signal from the MCU (2), and transport the control current to the shock absorber (6), so as to regulate damping of the shock absorber (6) (H-bridge driving chip for outputting driving pulse width modulation waveform of four shock absorbers, control damping force – See at least Pg. 2, ¶14); 
obtain a duty ratio, and output a corresponding pulse signal to the H-bridge module according to the duty ratio (by the algorithm in the MCU, continuously adjusting full duty of H bridge drive chip outputs PWM i.e. H bridge outputs calculated duty ratio  – See at least Pg. 5, ¶3).
Tanaka discloses a system for controlling the suspension of an automotive vehicle based on both acceleration signals detected in the wheels and a signal from an ultrasonic look-ahead sensor. The control system anticipates road surface hazards ahead of the vehicle, calculates the time necessary to reach such hazards, and adjusts the damping effect of the suspension using PID control so as to improve the ride feeling. Hirao discloses a suspension system that calculates the control force needed to stabilize a vehicle body based on acceleration signals from various sensors dispersed throughout the vehicle, including sensors for detecting longitudinal accelerations on the vehicle body. Busse discloses suspension control system for a motor vehicle that uses a phased array antenna to determine the dimension of obstacles, bumps, and the like in the vehicle’s path of travel. The suspension system 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Tanaka, Hirao, and Busse to include the features of the H-bridge module is configured to generate a corresponding control current according to a pulse signal from the MCU, and transport the control current to the shock absorber, so as to regulate damping of the shock absorber; obtain a duty ratio, and output a corresponding pulse signal to the H-bridge module according to the duty ratio, as taught by Xiao, because a control system with such features can provide a more accurate means of controlling an electromagnetic valve of a shock absorber and adopt a simple structure that is low in cost, stable in operation, and reliable in performance (See at least Pg. 8, ¶9 of Xiao).

As to claim 9, the combination of Tanaka, Hirao, and Busse fails to explicitly disclose further comprising a resistor and a voltage acquisition device; 
the resistor is connected between an output end of the H-bridge module (5) and the shock absorber (6) in series; 
the voltage acquisition device is connected to two ends of the resistor in parallel, is electrically connected with the MCU (2), and is configured to acquire voltage signals of the two ends of the resistor, and transmit the voltage signals to the MCU (2); 

However, Xiao teaches further comprising a resistor and a voltage acquisition device (two ends of the current collecting resistor 2 are connected to the input end of the operational amplifier 3 i.e. operational amplifier is interpreted as part of voltage acquisition device – See at least Pg. 6, ¶5; Items 2, 3, and Vout1 i.e. Vout1 is interpreted as voltage signal acquired by voltage acquisition device – Fig. 2);
the resistor is connected between an output end of the H-bridge module (5) and the shock absorber (6) in series (PWM wave from full bridge 1 outputs to electromagnetic valve of front left shock absorber, through the current collecting resistor 2 i.e. current collecting resistor interpreted as a part of voltage acquisition device – See at least Pg. 6, ¶5; Items 1 and 2 – Fig. 2);
the voltage acquisition device is connected to two ends of the resistor in parallel, is electrically connected with the MCU (2), and is configured to acquire voltage signals of the two ends of the resistor, and transmit the voltage signals to the MCU (2) (two ends of the current collecting resistor 2 are connected to the input end of the operational amplifier 3, i.e. operational amplifier is interpreted as part of voltage acquisition device – See at least Pg. 6, ¶5; Items 2, 3, and Vout1 i.e. Vout1 is interpreted as voltage signal acquired by voltage acquisition device – Fig. 2; microprocessor 8 is further used for according to detected output voltage of the operational amplifier 3 and voltage difference between the two ends of the current collecting resistor 2 i.e. electrically connected with MCU – See at least Pg. 6, ¶6; Items 2, 3, 8, and Vout1 – Fig. 2); 
the MCU (2) is further configured to calculate the control current according to the voltage signals and a resistance value of the resistor (microprocessor 8 is further used for calculating current flowing through the current collecting resistor 2, i.e. control current of shock absorber, according to detected output voltage of the operational amplifier 3 and voltage difference between the two ends of the current collecting resistor 2, i.e. according to the voltage and a resistance value of the resistor (Ohm’s law) – See at least Pg. 6, ¶6; Items 2, 8, and Vout1 – Fig. 2).
Tanaka discloses a system for controlling the suspension of an automotive vehicle based on both acceleration signals detected in the wheels and a signal from an ultrasonic look-ahead sensor. The control system anticipates road surface hazards ahead of the vehicle, calculates the time necessary to reach such hazards, and adjusts the damping effect of the suspension using PID control so as to improve the ride feeling. Hirao discloses a suspension system that calculates the control force needed to stabilize a vehicle body based on acceleration signals from various sensors dispersed throughout the vehicle, including sensors for detecting longitudinal accelerations on the vehicle body. Busse discloses suspension control system for a motor vehicle that uses a phased array antenna to determine the dimension of obstacles, bumps, and the like in the vehicle’s path of travel. The suspension system adjusts damping effects based on control signals and the relative speed and time it takes to reach an obstacle or bump. Xiao discloses a damping control device related to the automobile field that uses PWM signals outputting to an H-bridge that controls an electromagnetic valve for controlling the damping force of a shock absorber. The device uses an algorithm to control the duty ratio of the PWM signal from the MCU and can adjust the duty ratio as necessary according acquired voltage readings from a current collecting resistor.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Tanaka, Hirao, and Busse to include the features of the resistor is connected between an output end of the H-bridge module and the shock absorber in series; the voltage acquisition device is connected to two ends of the resistor in parallel, is electrically connected with the MCU, and is configured to acquire voltage signals of the two ends of the resistor, and transmit the voltage signals to the MCU; the MCU is further configured to calculate the control current according to the voltage signals and a resistance value of the resistor, as taught by Xiao, because 

As to claim 15, Tanaka discloses the MCU (2) is configured to calculate a current error according to the target current I’ and the control current, use the PI control algorithm according to the current error and the reference current I (the necessary electric current is supplied to the control valve in accordance with the output signal of the acceleration sensor 31, etc., and the hydraulic pressure which is supplied to the hydraulic actuator 14 is subject to PID control, i.e. PID control necessarily includes a PI algorithm and calculating control error based on a target value, i.e. target current, and feedback of a control value, i.e. control current – See at least Pg. 4, ¶2; controller emits a control signal, i.e. a reference current, in order to open the selector valve – See at least Pg. 4, ¶4; the controller opens the selector valve and thereby lowers the damping coefficient of the suspension unit, i.e. shock absorber – See at least Pg. 4, ¶3).
	Tanaka fails to explicitly disclose further comprising an H-bridge module (5);
	the H-bridge module (5) is configured to generate a corresponding control current according to a pulse signal from the MCU (2), and transport the control current to the respective shock absorber (6), so as to regulate damping of the respective shock absorber (6);
obtain a duty ratio and output a corresponding pulse signal to the H-bridge module (5) according to the duty ratio.
However, Xiao teaches further comprising an H-bridge module (5) (H-bridge driving – See at least Pg. 2, ¶14);
	the H-bridge module (5) is configured to generate a corresponding control current according to a pulse signal from the MCU (2), and transport the control current to the respective shock absorber (6), (H-bridge driving chip for outputting driving pulse width modulation waveform of four shock absorbers, control damping force – See at least Pg. 2, ¶14);
obtain a duty ratio and output a corresponding pulse signal to the H-bridge module (5) according to the duty ratio (by the algorithm in the MCU, continuously adjusting full duty of H bridge drive chip outputs PWM i.e. H bridge outputs calculated duty ratio  – See at least Pg. 5, ¶3).
Tanaka discloses a system for controlling the suspension of an automotive vehicle based on both acceleration signals detected in the wheels and a signal from an ultrasonic look-ahead sensor. The control system anticipates road surface hazards ahead of the vehicle, calculates the time necessary to reach such hazards, and adjusts the damping effect of the suspension using PID control so as to improve the ride feeling. Hirao discloses a suspension system that calculates the control force needed to stabilize a vehicle body based on acceleration signals from various sensors dispersed throughout the vehicle, including sensors for detecting longitudinal accelerations on the vehicle body. Busse discloses suspension control system for a motor vehicle that uses a phased array antenna to determine the dimension of obstacles, bumps, and the like in the vehicle’s path of travel. The suspension system adjusts damping effects based on control signals and the relative speed and time it takes to reach an obstacle or bump. Xiao discloses a damping control device related to the automobile field that uses PWM signals outputting to an H-bridge that controls an electromagnetic valve for controlling the damping force of a shock absorber. The device uses an algorithm to control the duty ratio of the PWM signal from the MCU and can adjust the duty ratio as necessary according acquired voltage readings from a current collecting resistor.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Tanaka, Hirao, and Busse to include the features of further comprising an H-bridge module (5); the H-bridge module (5) is configured to generate a 

As to claim 16, the combination of Tanaka, Hirao, and Busse fails to explicitly disclose further comprising a resistor and a voltage acquisition device;
the resistor is serially connected between an output end of the H-bridge module (5) and the respective shock absorber (6);
the voltage acquisition device is connected to two ends of the resistor in parallel, is electrically connected with the MCU (2), and is configured to acquire voltage signals of the two ends of the resistor, and transmit the voltage signals to the MCU (2);
the MCU (2) is further configured to calculate the control current according to the voltage signals and a resistance value of the resistor.
However, Xiao teaches further comprising a resistor and a voltage acquisition device (two ends of the current collecting resistor 2 are connected to the input end of the operational amplifier 3 i.e. operational amplifier is interpreted as part of voltage acquisition device – See at least Pg. 6, ¶5; Items 2, 3, and Vout1 i.e. Vout1 is interpreted as voltage signal acquired by voltage acquisition device – Fig. 2);
the resistor is serially connected between an output end of the H-bridge module (5) and the respective shock absorber (6) (PWM wave from full bridge 1 outputs to electromagnetic valve of front left shock absorber, through the current collecting resistor 2 i.e. current collecting resistor interpreted as a part of voltage acquisition device – See at least Pg. 6, ¶5; Items 1 and 2 – Fig. 2);
the voltage acquisition device is connected to two ends of the resistor in parallel (), is electrically connected with the MCU (2), and is configured to acquire voltage signals of the two ends of the resistor, and transmit the voltage signals to the MCU (2) (two ends of the current collecting resistor 2 are connected to the input end of the operational amplifier 3 i.e. operational amplifier is interpreted as part of voltage acquisition device – See at least Pg. 6, ¶5; Items 2, 3, 8 and Vout1 i.e. Vout1 is interpreted as voltage signal acquired by voltage acquisition device – Fig. 2; microprocessor 8 is further used for according to detected output voltage of the operational amplifier 3 and voltage difference between the two ends of the current collecting resistor 2 – See at least Pg. 6, ¶6);
the MCU (2) is further configured to calculate the control current according to the voltage signals and a resistance value of the resistor (microprocessor 8 is further used for calculating current flowing through the current collecting resistor 2, i.e. control current of shock absorber, according to detected output voltage of the operational amplifier 3 and voltage difference between the two ends of the current collecting resistor 2, i.e. according to the voltage and a resistance value of the resistor (Ohm’s law) – See at least Pg. 6, ¶6; Items 2, 8, and Vout1 – Fig. 2).
Tanaka discloses a system for controlling the suspension of an automotive vehicle based on both acceleration signals detected in the wheels and a signal from an ultrasonic look-ahead sensor. The control system anticipates road surface hazards ahead of the vehicle, calculates the time necessary to reach such hazards, and adjusts the damping effect of the suspension using PID control so as to improve the ride feeling. Hirao discloses a suspension system that calculates the control force needed to stabilize a vehicle body based on acceleration signals from various sensors dispersed throughout the vehicle, including sensors for detecting longitudinal accelerations on the vehicle body. Busse discloses suspension control system for a motor vehicle that uses a phased array antenna to determine the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Tanaka, Hirao, and Busse to include the features of further comprising a resistor and a voltage acquisition device; the resistor is serially connected between an output end of the H-bridge module (5) and the respective shock absorber (6); the voltage acquisition device is connected to two ends of the resistor in parallel, is electrically connected with the MCU (2), and is configured to acquire voltage signals of the two ends of the resistor, and transmit the voltage signals to the MCU (2); the MCU (2) is further configured to calculate the control current according to the voltage signals and a resistance value of the resistor, as taught by Xiao, because a control system with such features can provide a more accurate means of controlling an electromagnetic valve of a shock absorber and adopt a simple structure that is low in cost, stable in operation, and reliable in performance (See at least Pg. 8, ¶9 of Xiao).

Claims 11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable the combination of Tanaka et al., DE 4119494 C2, and Hirao et al., DE 102014218760 A1, as applied to claims 10 and 13 above, further in view of Kubota et al., JP 5503511 B2, hereinafter referred to as Tanaka, Hirao, and Kubota, respectively.
As to claim 11, Tanaka discloses wherein the MCU (2) is configured to calculate the target current I’ (the hydraulic pressure which is supplied to the hydraulic actuator 14 is subject to PID control, i.e. PID control necessarily includes using a target value to correct a control signal – See at least Pg. 4, ¶2);
according to the vehicle wheel acceleration (a sensor (on each of the wheels) for detecting vertical acceleration – See at least Pg. 3, ¶13);
Tanaka fails to explicitly disclose receiving longitudinal acceleration, and vehicle body longitudinal acceleration. 
However, Hirao discloses receiving longitudinal acceleration, and vehicle body longitudinal acceleration (the controller provides the damping force of each shock absorber by resorting to, a longitudinal acceleration – See at least Pg. 4, ¶5; the longitudinal acceleration sensor is for example attached to the body – See at least Pg. 5, ¶2).
Tanaka discloses a system for controlling the suspension of an automotive vehicle based on both acceleration signals detected in the wheels and a signal from an ultrasonic look-ahead sensor. The control system anticipates road surface hazards ahead of the vehicle, calculates the time necessary to reach such hazards, and adjusts the damping effect of the suspension using PID control so as to improve the ride feeling. Hirao discloses a suspension system that calculates the control force needed to stabilize a vehicle body based on longitudinal acceleration signals from various sensors dispersed throughout the vehicle, including sensors for detecting longitudinal accelerations of the vehicle body.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Tanaka to include the features of receiving longitudinal acceleration, and vehicle body longitudinal acceleration, as taught by Hirao, to improve the maneuverability and the stability of the vehicle (See at least Pg. 19, ¶1 of Hirao).


where K2 is a scalar coefficient, and 0<K2<30; Vb is a velocity of the vehicle body; Vw is a velocity of the vehicle wheel; the Vb and Vw are obtained by performing differentiation processing.
However, Kubota teaches according to the following formula: I’= K2*Vb/(Vb-Vw) (target damping force calculation unit 41 obtains the vertical velocity of the vehicle body, i.e. Vb, multiplying this vertical velocity by the Skyhook damping coefficient, i.e. K2 – See at least Pg. 4, ¶6; the difference between the speed of the vehicle body and the speed of the wheel, i.e. Vb-Vw – See at least Pg. 5, ¶1); 
where K2 is a scalar coefficient, and 0<K2<30 (skyhook damping coefficient i.e. a scalar coefficient – See at least Pg. 4, ¶6; 0<K2<30 is considered routine and conventional – see explanation below); 
Vb is a velocity of the vehicle body (speed of the vehicle body – See at least Pg. 5, ¶1); 
Vw is a velocity of the vehicle wheel (speed of the wheel – See at least Pg. 5, ¶1); 
Vb and Vw are obtained by performing differentiation processing (the target damping force calculation unit obtains the velocity of the vehicle body by integrating the acceleration detected by the acceleration sensor – See at least Pg. 4, ¶6).
Tanaka discloses a system for controlling the suspension of an automotive vehicle based on both acceleration signals detected in the wheels and a signal from an ultrasonic look-ahead sensor. The control system anticipates road surface hazards ahead of the vehicle, calculates the time necessary to reach such hazards, and adjusts the damping effect of the suspension using PID control so as to improve the ride feeling. Hirao discloses a suspension system that calculates the control force needed to stabilize a vehicle body based on acceleration signals from various sensors dispersed throughout the vehicle, including sensors for detecting longitudinal accelerations on the vehicle body. Kubota discloses a vehicle 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Tanaka and Hirao to include the features of according to the following formula: I’=K2*Vb/(Vb-Vw); where K2 is a scalar coefficient, and 0<K2<30; Vb is a velocity of the vehicle body; Vw is a velocity of the vehicle wheel; Vb and Vw are obtained by performing differentiation processing, as taught by Kubota, in order to alleviate a sudden change in the damping force generated by the shock absorbers and improve the riding comfort in the vehicle (See at least Pg. 2, ¶8 of Kubota). Examiner notes that assigning a range of values to an arbitrary coefficient is considered routine and conventional in the art because control systems often need to be tuned via an arbitrary coefficient to be useful in their application.

As to claim 17, Tanaka discloses wherein the MCU (2) is configured to calculate the reference current I according to the following formula: I= h*|H|/t (the controller emits a control signal, i.e. reference current I, when the output signal of the look-ahead sensor falls within a predetermined range – See at least Pg. 4, ¶4; a height sensor for detecting height of the chassis, i.e. h – See at least Pg. 3, ¶13; detecting an elevation or the like on a road surface in front of the vehicle, i.e. H –  See at least Pg. 3, ¶13; a time delay between the detection of an elevation or the like and the time when the wheels actually drive over the elevation, i.e. t – See at least Pg. 4, ¶8);
and h is a height of the vehicle body (a height sensor for detecting height of the chassis – See at least Pg. 3, ¶13).
(the necessary electric current, i.e. target current, is supplied to the control valve in accordance with the output signal of the acceleration sensor – See at least Pg. 4, ¶2);
according to the vehicle wheel acceleration (a sensor (on each of the wheels) for detecting vertical acceleration – See at least Pg. 3, ¶13);
Tanaka fails to explicitly disclose receiving longitudinal acceleration, and the vehicle body longitudinal acceleration. 
However, Hirao teaches receiving longitudinal acceleration, and the vehicle body longitudinal acceleration (the controller provides the damping force of each shock absorber by resorting to, a longitudinal acceleration – See at least Pg. 4, ¶5; the longitudinal acceleration sensor is for example attached to the body – See at least Pg. 5, ¶2).
Tanaka discloses a system for controlling the suspension of an automotive vehicle based on both acceleration signals detected in the wheels and a signal from an ultrasonic look-ahead sensor. The control system anticipates road surface hazards ahead of the vehicle, calculates the time necessary to reach such hazards, and adjusts the damping effect of the suspension using PID control so as to improve the ride feeling. Hirao discloses a suspension system that calculates the control force needed to stabilize a vehicle body based on longitudinal acceleration signals from various sensors dispersed throughout the vehicle, including sensors for detecting longitudinal accelerations of the vehicle body.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Tanaka to include the features of longitudinal acceleration, vehicle body longitudinal acceleration, as taught by Hirao, to improve the maneuverability and the stability of the vehicle (See at least Pg. 19, ¶1 of Hirao).



The combination of Tanaka and Hirao fails to explicitly disclose according to the following formula: I’=K2*Vb/(Vb-Vw);
where K2 is a scalar coefficient, and 0<K2<30; Vb is a velocity of the vehicle body; 
Vw is a velocity of the vehicle wheel; the Vb and Vw are obtained by performing differentiation processing.
However, Kubota teaches according to the following formula: I’=K2*Vb/(Vb-Vw);
where K2 is a scalar coefficient, and 0<K2<30 (target damping force calculation unit 41 obtains the vertical velocity of the vehicle, i.e. Vb, multiplying this vertical velocity by the Skyhook damping coefficient, i.e. K2– See at least Pg. 4, ¶6; the difference between the speed of the vehicle body and the speed of the wheel, i.e. Vb-Vw – See at least Pg. 5, ¶1; skyhook damping coefficient i.e. a scalar coefficient – See at least Pg. 4, ¶6; 0<K2<30 is considered routine and conventional – See explanation below); 
Vb is a velocity of the vehicle body (speed of the vehicle body – See at least Pg. 5, ¶1); 
Vw is a velocity of the vehicle wheel (speed of the wheel – See at least Pg. 5, ¶1); 
(the target damping force calculation unit obtains the velocity of the vehicle body by integrating the acceleration detected by the acceleration sensor – See at least Pg. 4, ¶6).
Tanaka discloses a system for controlling the suspension of an automotive vehicle based on both acceleration signals detected in the wheels and a signal from an ultrasonic look-ahead sensor. The control system anticipates road surface hazards ahead of the vehicle, calculates the time necessary to reach such hazards, and adjusts the damping effect of the suspension using PID control so as to improve the ride feeling. Hirao discloses a suspension system that calculates the control force needed to stabilize a vehicle body based on acceleration signals from various sensors dispersed throughout the vehicle, including sensors for detecting longitudinal accelerations on the vehicle body. Kubota discloses a vehicle suspension device with variable damping control. The suspension device controls the damping force of electromagnetic shock absorbers by calculating a target current based on velocity values derived from acceleration signals of the vehicle wheels and vehicle body. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Tanaka and Hirao to include the features of according to the following formula: I’=K2*Vb/(Vb-Vw); where K2 is a scalar coefficient, and 0<K2<30; Vb is a velocity of the vehicle body; Vw is a velocity of the vehicle wheel; Vb and Vw are obtained by performing differentiation processing, as taught by Kubota, in order to alleviate a sudden change in the damping force generated by the shock absorbers and improve the riding comfort in the vehicle (See at least Pg. 2, ¶8 of Kubota). Examiner notes that assigning a range of values to an arbitrary coefficient is considered routine and conventional in the art because control systems often need to be tuned via an arbitrary coefficient to be useful in their application.

Claims 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable the combination of Tanaka et al., DE 4119494 C2, Hirao et al., DE 102014218760 A1, and Kubota et al., JP 5503511 B2, as applied to claims 11 and 17 above, further in view of Xiao et al., CN 105818634 A, hereinafter referred to as Tanaka, Hirao, Kubota, and Xiao respectively.
As to claim 12, Tanaka discloses Kp*(ΔI- ΔI’) +Ki*ΔI +I (subject to PID control, i.e. PID control necessarily includes calculation of proportional error Kp*(ΔI- ΔI’) – See at least Pg. 4, ¶2; subject to PID control, i.e. PID control necessarily includes calculation of differential error Ki*ΔI – See at least Pg. 4, ¶2; controller emits a control signal, i.e. a reference current I, in order to open the selector valve – See at least Pg. 4, ¶4);
where Kp is a proportionality coefficient, Ki is a differential coefficient, ΔI is the current error of a latter moment in adjacent two moments, ΔI‘ is the current error of a previous moment in adjacent two moments (subject to PID control, i.e. PID control necessarily includes use of proportional gain i.e. proportional coefficient Kp – See at least Pg. 4, ¶2; subject to PID control, i.e. PID control necessarily includes use of differential gain i.e. differential coefficient Ki – See at least Pg. 4, ¶2; subject to PID control, i.e. PID control necessarily includes calculating control error, i.e. current error, at discrete points in time – See at least Pg. 4, ¶2). 
	Tanaka fails to explicitly disclose wherein the MCU is configured to calculate the duty ratio according to the following formula: PWM = Kp*(ΔI- ΔI’)+Ki*ΔI+I+PWM’; 
PWM is the duty ratio of the latter moment in adjacent two moments, PWM’ is the duty ratio of the previous moment in adjacent two moments, and 1<Kp<50, 0<Ki<0.5, and the duty ratio of an initial moment is 0. 
However, Xiao teaches wherein the MCU is configured to calculate the duty ratio according to the following formula: PWM =  . . . PWM’ (by the algorithm in the MCU, continuously adjusting full duty of H bridge drive chip outputs PWM i.e. adjusting the PWM output is interpreted as calculating a latter PWM output based on a previous PWM output i.e. PWM’ – See at least Pg. 5, ¶3)
PWM is the duty ratio of the latter moment in adjacent two moments, PWM’ is the duty ratio of the previous moment in adjacent two moments, and 1<Kp<50, 0<Ki<0.5, and the duty ratio of an initial moment is 0 (by the algorithm in the MCU, continuously adjusting full duty of H bridge drive chip outputs PWM i.e. adjusting the PWM output is interpreted as calculating a latter PWM output based on a previous PWM output i.e. PWM’ – See at least Pg. 5, ¶3; 1<Kp<50, 0<Ki<0.5 considered routing and conventional – see explanation below; duty ratio of an initial moment is 0 is not given patentable weight – see explanation below).
Tanaka discloses a system for controlling the suspension of an automotive vehicle based on both acceleration signals detected in the wheels and a signal from an ultrasonic look-ahead sensor. The control system anticipates road surface hazards ahead of the vehicle, calculates the time necessary to reach such hazards, and adjusts the damping effect of the suspension using PID control so as to improve the ride feeling. Hirao discloses a suspension system that calculates the control force needed to stabilize a vehicle body based on acceleration signals from various sensors dispersed throughout the vehicle, including sensors for detecting longitudinal accelerations on the vehicle body. Kubota discloses a vehicle suspension device with variable damping control. The suspension device controls the damping force of electromagnetic shock absorbers by calculating a target current based on velocity values derived from acceleration signals of the vehicle wheels and vehicle body. Xiao discloses a damping control device related to the automobile field that uses PWM signals outputting to an H-bridge that controls an electromagnetic valve for controlling the damping force of a shock absorber. The device uses an algorithm to control the duty ratio of the PWM signal from the MCU and can adjust the duty ratio as necessary according acquired voltage readings from a current collecting resistor.

As to claim 18, Tanaka discloses Kp*(ΔI- ΔI’)+Ki*ΔI+I (subject to PID control, i.e. PID control necessarily includes calculation of proportional error Kp*(ΔI- ΔI’) – See at least Pg. 4, ¶2; subject to PID control, i.e. PID control necessarily includes calculation of differential error Ki*ΔI – See at least Pg. 4, ¶2; controller emits a control signal, i.e. a reference current I, in order to open the selector valve – See at least Pg. 4, ¶4);
where Kp is a proportionality coefficient, Ki is a differential coefficient, ΔI is the current error of a latter moment in adjacent two moments, ΔI‘ is the current error of a previous moment in adjacent two moments (subject to PID control, i.e. PID control necessarily includes use of proportional gain i.e. proportional coefficient Kp– See at least Pg. 4, ¶2; subject to PID control, i.e. PID control necessarily includes use of differential gain i.e. differential coefficient Ki – See at least Pg. 4, ¶2; subject to PID control, i.e. PID control necessarily includes calculating control error, i.e. current error, at discrete points in time – See at least Pg. 4, ¶2).
Tanaka fails to explicitly disclose wherein the MCU is configured to calculate the duty ratio according to the following formula: PWM = Kp*(ΔI- ΔI’) +Ki*ΔI + I + PWM’; 
PWM is the duty ratio of the latter moment in adjacent two moments, PWM’ is the duty ratio of the previous moment in adjacent two moments, and 1<Kp<50, 0<Ki<0.5, and the duty ratio of an initial moment is 0. 
However, Xiao teaches wherein the MCU is configured to calculate the duty ratio according to the following formula: PWM =  . . . PWM’ (by the algorithm in the MCU, continuously adjusting full duty of H bridge drive chip outputs PWM i.e. adjusting the PWM output is interpreted as calculating a latter PWM output based on a previous PWM output i.e. PWM’ – See at least Pg. 5, ¶3)
PWM is the duty ratio of the latter moment in adjacent two moments, PWM’ is the duty ratio of the previous moment in adjacent two moments, and 1<Kp<50, 0<Ki<0.5, and the duty ratio of an initial moment is 0 (by the algorithm in the MCU, continuously adjusting full duty of H bridge drive chip outputs PWM i.e. adjusting the PWM output is interpreted as calculating a latter PWM output based on a previous PWM output i.e. PWM’ – See at least Pg. 5, ¶3; 1<Kp<50, 0<Ki<0.5 is considered routine and conventional – See explanation below; duty ratio of an initial moment is 0 is not given patentable weight – see explanation below).
Tanaka discloses a system for controlling the suspension of an automotive vehicle based on both acceleration signals detected in the wheels and a signal from an ultrasonic look-ahead sensor. The control system anticipates road surface hazards ahead of the vehicle, calculates the time necessary to reach such hazards, and adjusts the damping effect of the suspension using PID control so as to improve the ride feeling. Hirao discloses a suspension system that calculates the control force needed to stabilize a vehicle body based on acceleration signals from various sensors dispersed throughout the vehicle, 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Tanaka, Hirao, and Kubota to include the features of wherein the MCU is configured to calculate the duty ratio according to the following formula: PWM=Kp*(ΔI- ΔI’)+Ki*ΔI+I+PWM’; PWM is the duty ratio of the latter moment in adjacent two moments, PWM’ is the duty ratio of the previous moment in adjacent two moments, as taught by Xiao, because a control system with such features can provide a more accurate means of controlling an electromagnetic valve of a shock absorber and adopt a simple structure that is low in cost, stable in operation, and reliable in performance (See at least Pg. 8, ¶9 of Xiao). Examiner notes that assigning a range of values to proportional and differential coefficients is considered routine and conventional in the art because tuning a PI controller, PID controller, or like requires a range of allowable values for each of the coefficients. Examiner notes that assigning an initial value of the duty ratio bears no significance on the functionality of the system because the initial value of the duty ratio merely reflects that the system operates from an arbitrary starting point that bears no significance. Thus the duty ratio of an initial moment is 0 is not given patentable weight.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cole Werley whose telephone number is (571)272-6178. The examiner can normally be reached Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.J.W./Examiner, Art Unit 3668                                                                                                                                                                                                        
/Fadey S. Jabr/Supervisory Patent Examiner, Art Unit 3668